Citation Nr: 1523084	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating for residuals from a lumbar strain in excess of 20 percent from September 24, 2009 to December 20, 2009, in excess of 40 percent from December 21, 2009 to April 12, 2012, and in excess of 20 percent from April 13, 2012. 

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to residuals from a lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1974 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran has made many claims for service connection and increased ratings.  However, the Veteran, through his representative, has indicated that the only claims before the Board are the claims reflected on the title page.

The issue of service connection for a left sciatic nerve condition related to residuals from a lumbar strain has been raised by the record in a March 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an additional VA examination is needed to accurately evaluate the Veteran's service connected residuals from a lumbar strain as the last complete examination is more than six years old, having occurred in December 2009.  An addendum opinion was received in November 2012, but did not provide any physical findings.  

Additionally, the examiner in November 2012 explained that the Veteran's diagnosed radiculopathy was not caused by the Veteran's service connected residuals of a lumbar strain, concluding that the neurologic impairment was the result of a non-service connected degenerative changes with neural foramina narrowing.  However, the examiner did not address whether the neurologic impairment was aggravated (meaning made permanently worse beyond the natural progression of the condition) by the Veteran's service connected residuals of a lumbar strain.  The Veteran's representative identified this deficiency and requested an addendum opinion.  This should be done.
   
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and/or private medical records that pertain to the Veteran's lumbar spine and bilateral lower extremity radiculopathy.

2.  Schedule the Veteran for a VA examination to assess the nature and severity of his service connected residuals of a lumbar strain.

The examiner is as asked to answer the following questions.

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral lower extremity radiculopathy either began during or was otherwise caused by his military service.  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral lower extremity radiculopathy was caused by a service connected disability (to specifically include residuals from a lumbar strain).  Why or why not?  In so doing, the examiner should review and address the November 2012 VA examiner's opinion concluding that the Veteran's lower extremity radiculopathy was not the result of his service connected residuals of a lumbar strain.

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's bilateral lower extremity radiculopathy was aggravated by (i.e. permanently made worse) the Veteran's service connected residual of a lumbar strain).  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




